Title: To Thomas Jefferson from James Madison, 18 July 1787
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Philada. July 18. 1787.

I lately received and forwarded to Mr. Jno. Banister Jr. a packet which came from you under cover to me. I had an opportunity which avoided the charge of postage.
The Convention continue to sit, and have been closely employed since the Commencement of the Session. I am still under the mortification of being restrained from disclosing any part of their proceedings. As soon as I am at liberty I will endeavor to make amends for my silence, and if I ever have the pleasure of seeing you shall be able to give you pretty full gratification. I have taken lengthy notes of every thing that has yet passed, and mean to go on with the drudgery, if no indisposition obliges me to discontinue it. It is not possible to form any judgment of the future duration of the Session. I am led by sundry circumstances to guess that the residue of the work will not be very quickly dispatched. The public mind is very impatient for the event, and various reports are circulating which tend to inflame curiosity. I do not learn however that any discontent is expressed at the concealment; and have little doubt that the people will be as ready to receive, as we shall be able to propose, a Government that will secure their liberties and happiness.
I am not able to give you any account of what is doing at N. York. Your correspondents there will no doubt supply the omission. The paper money here ceased to circulate very suddenly a few days ago. It had been for some time vibrating between a depreciation of  12. and of 20 Per Ct. The entire stagnation is said to have proceeded from a combination of a few people with whom the Country people deal on market days against receiving it. The consequence was that it was refused in the market, and great distress brought on the poorer Citizens. Some of the latter began in turn to form combinations of a more serious nature in order to take revenge on the supposed authors of the stagnation. The timely interposition of some influencial characters prevented a riot, and prevailed on the persons who were opposed to the paper, to publish their willingness to receive it. This has stifled the popular rage, and got the paper into circulation again. It is however still considerably below par, and must have received a wound which will not easily be healed. Nothing but evil springs from this imaginary money wherever it is tried, and yet the appetite for it, when it has not been tried, continues to be felt. There is good reason to fear that the bitterness of the evil must be tasted in Virga. before the appetite there will be at an end.
The Wheat harvest throughout the Continent has been uncommonly fine both in point of quantity and quality. The crops of corn and Tobacco on the ground in Virginia are very different in different places. I rather fear that in general they are both bad: particularly the former. I have just received a letter from Orange which complains much of appearances in that neighbourhood; but says nothing of them in the parts adjacent. Present my best respects to Mr. Short and Mr. Mazzei. Nothing has been done since my last to the latter with regard to his affair with Dorhman. Wishing you all happiness, I am Dr. Sir Yr. affec. friend & servt.,

Js. Madison Jr.

